DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.

Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.

Claims 1, 3-12, 14-17, and 19-22 are pending and under consideration for this Office Action.

Claim Objections
Claim 1: The claim is objected to because of the following informalities:
Line 8 claims “wherein each of porous electrodes”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-12, 14-17, and 19-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1: On lines 3-4 it is claimed that “one or more porous separators…being a continuous body”. It is unclear how a separator can be both porous and continuous. 

Claim 1: There is lack of antecedent basis the “the based portion” in the last clause of the claim. There is support for “a base portion”, however. 

Claim 14: On lines 3-4 it is claimed that “one or more porous separators…being a continuous body”. It is unclear how a separator can be both porous and continuous. 

Any claim(s) dependent on the above claim(s) is/are rejected its/their dependence.

Claim Interpretation
Claim 1: Claim 1 claims an “upper portion” and a “lower portion”. Upper and lower are relative positions and are not necessarily structurally limiting as they are currently claimed as long as there are two portions that are on opposite sides of the device. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-6, and 10-12 is/are rejected under 35 U.S.C. 103 as being obvious over Shaffer (US 3,923,629) in view of Kim et al (US 2018/0249737 A1). 

Claim 1: Shafer discloses an electrical water filter device (see e.g. abstract of Shaffer), comprising: 
a plurality of porous electrodes (see e.g. col 2, lines 35-37 and #20 on Fig 1 and Fig 4 of Shaffer); 
one or more porous separators (see e.g. col 2, lines 42-45 and #22 on Fig 1 and Fig 4 of Shaffer), each of the one or more porous separators being interposed between two adjacent porous electrodes and being a continuous body (see e.g. #22 on Fig 1 and Fig 4 of Shaffer); and 
a case surrounding the porous electrodes and the one or more porous separators to fix the porous electrodes and the one or more porous separators in the case (see e.g.#12 on Fig 1 and #28 Fig 4 of Shaffer), wherein the case includes an upper portion to receive water (see e.g. #14 on Fig 1 of Shaffer) and a lower portion to dispense the water (see e.g. #16 on Fig 1 of Shaffer), 
wherein each of porous electrodes includes a connection portion extending outside an edge of the one or more separators (see e.g. #18 on Fig 1 and #48 on Fig 4 of Shaffer), 
wherein the case includes an electric connector having a first end portion extending from an inner surface of the case to an inside of the case where the porous electrodes and the one or more porous separators are disposed (see e.g. #44 and #48 on Fig 4 of Shaffer) and a second end portion extending from an external surface of the case to an outside of the case (see e.g. #32 on Fig 4 of Shaffer), wherein the electric connector is connected to the connection portions of the porous electrodes (see e.g. Fig 4 of Shaffer).

Shaffer does not explicitly teach that the upper portion includes a base portion, a first protruding portion protruding from the based portion toward the lower portion, and a second protruding portion protruding from the based portion toward the lower portion, wherein a height of the second protruding portion is greater than a height of the first protruding portion.
Shaffer discloses that the device is used to remove pathogens from water (see e.g. col 1, lines 60-68 of Shaffer). Kim teaches a similar device using electrically generated plasma to remove pathogens (see e.g. abstract of Kim) that is designed to be used with water pipes (see e.g. abstract). The case, designed for use with water pipes, has an upper portion (see e.g. #1 on Fig 2 of Kim) that includes a base portion (see e.g. #11 on Fig 2 of Kim), a first protruding portion protruding from the based portion toward the lower portion (see e.g. #122 on Fig 2 of Kim), and a second protruding portion protruding from the based portion toward the lower portion (see e.g. #51 on Fig 2 of Kim, wherein a height of the second protruding portion is greater than a height of the first protruding portion.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Shaffer to utilize the case design taught in Kim so that the device can be used with a water pipe to remove pathogens. 

Claim 3: Shaffer in view of Kim discloses that the first end portion of the electric connector is extended in a first direction (see e.g. #44 and #48 on Fig 4 of Shaffer), and the second end portion of the electric connector is extended in a second direction different from the first portion (see e.g. #32 on Fig 4 of Shaffer).

Claim 4: Shaffer in view of Kim discloses that at least one of the upper portion or the lower portion includes a port to receive at least one of the connection portions of the porous electrodes and the electric connector of the case (see e.g. #18 on Fig 1 and #32 on Fig 4 of Shaffer). 

Claim 5: Shaffer in view of Kim teaches that the upper portion and the lower portion include a fastening mechanism to fasten each other together (see e.g. #111 and #211 on Fig 2 of Kim).

Claim 6: Shaffer in view of Kim teaches that the fastening mechanism includes threads on the upper portion and the lower portion (see e.g. #111 and #211 on Fig 2 of Kim).

Claim 10: Shaffer in view of Kim teaches that the case further includes a sealing member interposed between the upper portion and the lower portion (see e.g. #63 on Fig 2 of Kim).

Claim 11: Shaffer in view of Kim teaches that the first protruding portion presses the sealing member when the upper portion and the lower portion are engaged to and in contact with each other (see e.g. #122 and #63 on Fig 2 of Kim.)

Claim 12: Shaffer in view of Kim teaches that the second protruding portion presses the porous electrodes and the one or more porous separators when the upper portion and the lower portion are engaged to and in contact with each other (see e.g. [0043] of Kim).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being obvious over Shaffer in view of Kim as applied to claim 5 above, and in further view of Lutz et al (WO 2013/036838 A2). 

Claim 7: Shaffer in view of Kim does not explicitly teach that the fastening mechanism includes one or more snap buckles and one or more buckle receivers to engage the upper portion to the lower portion. Shaffer in view of Kim teaches using screws to fasten  (see e.g. #111 and #211 on Fig 2 of Kim). Lutz teaches a water treatment device (see e.g. abstract of Lutz) wherein the case comprises two pieces brought together (see e.g. Fig 7A of Lutz). These pieces can be fastened using an interference fit, latches, adhesives, screws, snap fittings, bolted assemblies and/or push-to-lock connectors (see e.g. [0052] of Lutz). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Shaffer in view of Kim my replacing the screws with the latches or snap fitting taught in Lutz because Lutz teaches these are suitable fastening means for joining pieces of water treatment devices and KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being obvious over Shaffer in view of Kim as applied to claim 4 above, and in further view of Howie (WO 2012/150466 A1). 

Claim 8: Shaffer in view of Kim does not explicitly teach that each of the upper portion and the lower portion includes a plurality of through holes to allow water to flow through. Howie teaches a water treatment device (see e.g. abstract of Howie) which includes through holes in the inlet and outlet (see e.g. #6 on Fig 1 of Howie and #54 on Fig 6 of Howie). The through holes prevent foreign bodies from entering and leaving the device (see e.g. page 10, lines 13-24 of Howie). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Shaffer in view of Kim to include the though holes taught in Howie to prevent foreign bodies from entering and leaving the device.

Claim 9: Shaffer in view of Kim and Howie discloses that the upper portion of the case includes a wall extending upward to receive the water (see e.g. #14 on fig 1 of Shaffer). 

Claim(s) 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being obvious over Nishizawa et al (US 4160711). 

Claim 14: Nishizawa discloses an electrical water filter device (see e.g. abstract of Nishizawa) comprising: 
a plurality of porous electrodes (see e.g. col 3, lines 34-38 and #1 or #2 on Fig 1 of Nishizawa); 
one or more porous separators (see e.g. col 3, lines 55-58 and #3 on Fig 1 of Nishizawa), each of the one or more porous separators being interposed between two adjacent porous electrodes and being a continuous body (see e.g. #3 on Fig 1 of Nishizawa); and 
a case surrounding the porous electrodes and the one or more porous separators to fix the porous electrodes and the one or more porous separators in the case (see e.g. #15 on Fig 1 of Nishizawa), 
wherein each of the porous electrodes includes a connection portion extending outside an edge of the one or more porous separators (see e.g. #1 or #2 on Fig 1 of Nishizawa); 
wherein at least one of the connection portions of the porous electrodes extends outside of the case (see e.g. wires extending from #1 or #2 on Fig 1 of Nishizawa); and 

Nishizawa does not explicitly teach that wherein each of the one or more porous separators has an end portion extended into and embedded in a side wall of the case. However, Nishizawa shows the electrodes embedded in the wall (see e.g. #1 or #2 on Fig1 of Nishizawa). Additionally, Nishizawa discloses that electrodes and separators can be secured by any suitable means (see e.g. col 3, lines 65-66 of Nishizawa) and that the electrodes and separators can have the same length (see e.g. col 7, lines 42-47 of Nishizawa). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to have the separators embedded into a side wall like the electrodes as a means of securing the separators. 

Claim 15: Nishizawa discloses that the connection portions of the porous electrodes have a thickness less than other portions of the porous electrodes (see e.g. wires extending from #1 or #2 on Fig 1 of Nishizawa).

Claim 16: Nishizawa does not explicitly teach that at least two connection portions of the porous electrodes are connected to each other within the side wall of the case. However, Nishizawa teaches that electrodes can be connected with any suitable manner (see e.g. connecting paragraph of col 5 and 6 of Nishizawa). Additionally, there are only two possibilities for device: either the connections portions are connected within or outside the side wall. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Nishizawa so that at least two connection portions of the porous electrodes are connected to each other within the side wall of the case as a design choice. KSR rationale E states that it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.

Claim 17: Nishizawa discloses that the connection portions of the porous electrodes are separated by a material of the case (the side wall, see e.g. wires extending from #1 or #2 on Fig 1 of Nishizawa).

Claim 19: Nishizawa discloses that the case includes an upper portion to receive water (see e.g. #8 on Fig 1 of Nishizawa) and a lower portion to dispense the water (see e.g. #14 on Fig 1 of Nishizawa, wherein each of the upper portion includes a plurality of through holes to allow the water to flow through (see e.g. #11 on Fig of Nishizawa), and the lower portion includes a plurality of through holes to allow the water to flow through (see e.g. the bottom most #3 on Fig 1 of Nishizawa).

Claim 20: Nishizawa discloses the upper portion includes a wall extending to receive the water (see e.g. #8 on Fig 1 of Nishizawa). Furthermore, the orientation of the upper is a design choice that would be obvious to a person having ordinary skill in the art at the time of filing. 

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being obvious over Nishizawa as applied to claim 19 above, and in further view of Kim.

Claim 21: Nishizawa does not explicitly teach that one of the upper portion or the lower portion further includes a first protruding portion such that the first protruding portion presses a sealing member disposed between the upper portion and the lower portion when the upper portion and the lower portion are engaged.
Nishizawa discloses that the device is used to electrolytically treat water (see e.g. abstract of Nishizawa). Kim teaches a similar device using electrically generated plasma to remove pathogens (see e.g. abstract of Kim) that is designed to be used with water pipes (see e.g. abstract). The case, designed for use with water pipes, has an upper portion (see e.g. #1 on Fig 2 of Kim) that includes a base portion (see e.g. #11 on Fig 2 of Kim), a first protruding portion protruding from the based portion toward the lower portion (see e.g. #122 on Fig 2 of Kim), that presses a sealing member disposed between the upper portion and the lower portion when the upper portion and the lower portion are engaged (see e.g. #122 and #63 on Fig 2 of Kim), and a second protruding portion protruding from the based portion toward the lower portion (see e.g. #51 on Fig 2 of Kim), wherein a height of the second protruding portion is greater than a height of the first protruding portion.
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Nishizawa to utilize the case design taught in Kim so that the device can be used with a water pipe to remove pathogens. 

Claim 22: Nishizawa in view of Ki teaches that one of the upper portion or the lower portion further includes a second protruding portion such that the second protruding portion presses the porous electrodes and the one or more porous separators when the upper portion and the lower portion are engaged (see e.g. #51 on Fig 2 of Kim).

Response to Arguments
Applicant’s arguments filed with respect to the rejection(s) of the claim(s) under have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shaffer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795